Exhibit1A-6B ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this “ Agreement ”), dated as of December9, 2014 (the “ Effective Date ”), is made by and among Harbor Therapeutics, Inc., a Delaware corporation (“ Seller ”), Harbor Diversified, Inc., a Delaware corporation (“ Parent ”), and Reserva, LLC (“ Buyer ”). Buyer, Parent and Seller may be referred to herein each individually as a “ Party ” and collectively as the “ Parties ”. RECITALS WHEREAS , Buyer desires to purchase and assume from Seller and Seller desires to sell and assign to Buyer the Acquired Assets and the Assumed Liabilities on the terms and conditions set forth herein; and WHEREAS , Seller is the wholly
